DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.
 
Response to Arguments
This amendment is in response to communications filed 01/11/2021.  Claims 1, 3, 5, 7-15, 18-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5, 7-15, 18-20 have been considered but are moot due to new grounds of rejection.
The applicant argues that Shaw does not teach within a predetermined distance and while Shaw determined predetermined proximity, Shaw is silent on determining 
In response to the arguments the examiner respectfully disagrees.  Shaw discloses wherein determining whether the second vehicle is within the predetermined region comprises determining whether the second vehicle is within a predetermined distance of the first vehicle (Page 4, paragraph 0036, Page 3, paragraph 0028). Shaw detects relative distance and predetermined proximity which meets the limitation.  Shaw is not used to teach the field of view limitation.  Shaw is not used to teach the first field of view limitation. Yanai teaches wherein the first field of view is narrower than the second field of view (Figure 1, 14a, 12a or 14b, 12b, Page 2, paragraph 0024).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 7-10, 12-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koravadi (US 2014/0313335) in view of Yanai (US 2005/0128061) and Shaw (US 2017/0043720).
Regarding Claim 1, Koravadi discloses a method comprising:
adjusting a field of view of a camera of a first vehicle based on a speed of the first vehicle, wherein the camera collects image data for objects located outside of the first vehicle (Page 3, paragraph 0020); 
determining whether the first vehicle is traveling faster than a predetermined speed (Page 3, paragraph 0020); 
in response to determining that the first vehicle is traveling faster than the predetermined speed (Page 3, paragraph 0020), displaying, to a user of the first vehicle, image data obtained using a first field of view of the camera (Page 3-4, paragraph 0020, 0022, Page 1, paragraph 0012-0013); 
detecting, by at least one processing device of the first vehicle, a second vehicle (Page 3-4, paragraph 0022, 0025 – detecting vehicles); 
determining, by the one processing device, whether the second vehicle is within a predetermined region relative to the first vehicle (Page 3-4, paragraph 0022, 0025); and 
in response to determining that the second vehicle is within the predetermined region, displaying image data obtained using a field of view of the camera (Page 3-4, paragraph 0022, 0025).
Koravadi discloses detecting the second vehicle within predetermined region of the vehicle and a field of view.  Koravadi does not explicitly state that it is a second field 
Yanai explicitly discloses detect a second vehicle (Figure 1, 12a, 12b, Page
Yanai explicitly discloses detecting, by at least one processing device of the first vehicle, a second vehicle (Page 2, paragraph 0023, 0024, 0029, 0031, Figure 2A-2F); 
determining, by the one processing device, whether the second vehicle is within a predetermined region relative to the first vehicle (Page 2-3, paragraph 0023, 0024, 0028, 0029, 0031, Figure 2A); and in response to determining that the second vehicle is within the predetermined region, displaying image data obtained using a second field of view of the camera (Figure 1, 12a, 12b, Page 2-3, paragraph 0023-0024, 0029, 0031, Page 5, paragraph 0055, Figures 2A-2D), wherein the first field of view is narrower than the second field of view (Figure 1, 14a, 12a or 14b, 12b, Page 2, paragraph 0024).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Koravadi to include the missing limitation as taught by Yanai in order to improve on previous manual switch operations when driving with obstacles in the vicinity (Page 1, paragraph 0005-0007) as disclosed by Yanai.
The combination is silent on determining whether the second vehicle is within the predetermined region comprises determining whether the second vehicle is within a predetermined distance of the first vehicle. 


Regarding Claim 15, Koravadi discloses a system comprising: 
a camera mounted on a side of a first vehicle, wherein the camera is  configured to collect image data regarding objects outside of the first vehicle, and further configured to adjust a field of view of the camera based on a speed of the first vehicle (Page 3-4, paragraph 0020, 0022, Page 1, paragraph 0013); 
a display screen positioned for viewing by a driver of the first vehicle (Page 1, paragraph 0013, Figure 1, 16); 
at least one processing device (Page 1, paragraph 0013, Figure 1, 18, Figure 2, Page 2, paragraph 0015); and memory containing instructions configured to instruct the at least one processing device to (Figure 2, Page 2, paragraph 0015): determine whether the first vehicle is traveling faster than a predetermined speed (Page 3-4, paragraph 0022, 0025); 
in response to determining that the first vehicle is traveling faster than the predetermined speed, present, on the display screen, images based on data collected 
detect a second vehicle (Page 3-4, paragraph 0022, 0025 – detecting vehicles); determine whether the second vehicle is within a predetermined region (Page 3-4, paragraph 0022, 0025); and 
in response to determining that the second vehicle is within the 4 ACTIVE 50608640v7App. Ser. No.: 16/548,705Attorney Docket No.: 120426.143100/US predetermined region, present, on the display screen, images based on data collected using a field of view of the camera (Page 3-4, paragraph 0022, 0025).
Koravadi discloses detecting the second vehicle within a predetermined region of the vehicle and a field of view.  Koravadi does not explicitly state that it is a second field of view but it is noted that the claim is unclear if the field of view is different and is silent on determining whether the second vehicle is within the predetermined region comprises determining whether the second vehicle is within a predetermined distance of the first vehicle and wherein the first field of view is narrower than the second field of view.  
Yanai explicitly discloses detect a second vehicle (Figure 1, 12a, 12b, Page
Yanai explicitly discloses detecting a second vehicle (Page 2, paragraph 0023, 0024, 0029, 0031, Figure 2A-2F); determining, whether the second vehicle is within a predetermined region relative to the first vehicle (Page 2-3, paragraph 0023, 0024, 0028, 0029, 0031, Figure 2A); and in response to determining that the second vehicle is within the predetermined region, displaying image data obtained using a second field of view of the camera (Figure 1, 12a, 12b, Page 2-3, paragraph 0023-0024, 0029, 0031, Page 5, paragraph 0055, Figures 2A-2D), wherein the first field of view is narrower than 
The combination is silent on determining whether the second vehicle is within the predetermined region comprises determining whether the second vehicle is within a predetermined distance of the first vehicle. 
Shaw discloses wherein determining whether the second vehicle is within the predetermined region comprises determining whether the second vehicle is within a predetermined distance of the first vehicle (Page 4, paragraph 0036, Page 3, paragraph 0028).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitation as taught by Shaw in order to allow the vehicle to gather accurate data for avoiding blind spots (Page 1, paragraph 0004) as disclosed by Shaw.

Regarding Claim 20, Koravadi discloses a non-transitory computer storage medium storing instructions which, when executed on at least one processing device, cause the at least one processing device (Page 2, paragraph 0015): 
adjust a field of view of a camera of a first vehicle based on a speed of the first vehicle, wherein the camera collects image data for objects located outside of the first vehicle (Page 3, paragraph 0020); 

in response to determining that the first vehicle is traveling faster than the predetermined speed (Page 3, paragraph 0020), displaying, to a user of the first vehicle, image data obtained using a first field of view of the camera (Page 3-4, paragraph 0020, 0022, Page 1, paragraph 0012-0013); by at least one processing device of the first vehicle, a second vehicle (Page 3-4, paragraph 0022, 0025 – detecting vehicles); 
determine whether the second vehicle is within a predetermined region relative to the first vehicle (Page 3-4, paragraph 0022, 0025); and 
in response to determining that the second vehicle is within the predetermined region, displaying image data obtained using a field of view of the camera (Page 3-4, paragraph 0022, 0025).
Koravadi discloses detecting the second vehicle within predetermined region of the vehicle and a field of view.  Koravadi does not explicitly state that it is a second field of view but it is noted that the claim is unclear if the field of view is different, is silent on determining whether the second vehicle is within the predetermined region comprises determining whether the second vehicle is within a predetermined distance of the first vehicle and wherein the first field of view is narrower than the second field of view.  
Yanai explicitly discloses detect a second vehicle (Figure 1, 12a, 12b, Page 2-3, paragraph 0023-0024, 0029, 0031); determine whether the second vehicle is within a predetermined region relative to the first vehicle (Figure 1, 12a, 12b, Page 2-3, paragraph 0023-0024, 0029, 0031, Page 5, paragraph 0054-0055); and in response to determining that the second vehicle is within the predetermined region, display image 
The combination is silent on determining whether the second vehicle is within the predetermined region comprises determining whether the second vehicle is within a predetermined distance of the first vehicle. 
Shaw discloses wherein determining whether the second vehicle is within the predetermined region comprises determining whether the second vehicle is within a predetermined distance of the first vehicle (Page 4, paragraph 0036, Page 3, paragraph 0028).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitation as taught by Shaw in order to allow the vehicle to gather accurate data for avoiding blind spots (Page 1, paragraph 0004) as disclosed by Shaw.

Regarding Claim 3, Koravadi, Yanai and Shaw disclose all the limitations of Claim 1.  Yanai discloses wherein the second field of view includes a first region on a side of the first vehicle, the first region including a region associated with a blind spot of 
Regarding Claim 5, Koravadi, Yanai and Shaw disclose all the limitations of Claim 1.   Yanai discloses obtaining speed of other vehicles (paragraph 0058). Shaw discloses wherein displaying the image data obtained using the second field of view is further responsive to determining that a speed of the second vehicle is greater than a speed of the first vehicle (Page 3, paragraph 0027, 0028, Page 4, paragraph 0033, 0036, 0038, Page 2, paragraph 0017, determining speed of other vehicle, that the other vehicle is fast approaching and that the other vehicle is passing or passed the vehicle).  See motivations above.
Regarding Claim 7, Koravadi, Yanai and Shaw disclose all the limitations of Claim 1.  Koravadi discloses wherein the camera is mounted on a side of the first vehicle, the method further comprising determining whether a vehicle is present on the side of the first vehicle (Page 1, paragraph 0013, Page 3-4, paragraph 0020, 0022). Yanai discloses wherein the camera is mounted on a side of the first vehicle, the method further comprising: determining whether a vehicle is present on the side of the first vehicle (Page 2, paragraph 0029); wherein displaying the image data obtained using the first field of view is responsive to determining that no vehicle is present on the side of the first vehicle (Page 2, paragraph 0029).  See motivation above.
Regarding Claim 8, Koravadi, Yanai and Shaw disclose all the limitations of Claim 1.  Koravadi discloses wherein the camera is mounted on a side of the first vehicle, and wherein the predetermined region is a region on the side of the first vehicle, or is a region behind the first vehicle and within a predetermined distance of the first 
Regarding Claim 9, Koravadi, Yanai and Shaw disclose all the limitations of Claim 1.  Yanai discloses determining second vehicle driving and collecting image data using the first field of view (paragraph 0029, Figure 2A-2F).  Shaw discloses determining that the second vehicle has passed the first vehicle (Page 2, paragraph 0017); in response to determining that the second vehicle has passed the first vehicle, changing a configuration of the camera to collect image data using the first field of view (Page 2, paragraph 0017).  See motivations above.
Regarding Claim 10, Koravadi, Yanai and Shaw disclose all the limitations of Claim 9.  Shaw discloses changing the configuration of the camera to collect image data using the first field of view is further responsive to determining that no vehicle is present in a side region of the first vehicle in which the second vehicle has passed the first vehicle (Page 2, paragraph 0017, 0019, Page 3, paragraph 0024).  Same motivation as above.
Regarding Claim 12, Koravadi, Yanai and Shaw disclose all the limitations of Claim 1.  Koravadi discloses image data is used determining second vehicle is approaching which would include vehicles moving in the same direction.  Yanai discloses wherein displaying the image data obtained using the second field of view of the camera is further responsive to determining that the second vehicle is moving in a 
Regarding Claim 13, Koravadi, Yanai and Shaw disclose all the limitations of Claim 1. Shaw discloses determining whether the second vehicle is within ACTIVE 45063604v36__ 41 __Patent ApplicationAttorney Docket No. 120426-143100/US the predetermined region comprises determining whether the second vehicle is within a predetermined angle of view relative to a position of the camera (Page 2 paragraph 0017, Page 3, paragraph 0028, Page 4, paragraph 0033, 0036, Page 5, paragraph 0038).  Same motivation as above.
Regarding Claim 14, Koravadi, Yanai and Shaw disclose all the limitations of Claim 13.  Shaw discloses wherein the position is a first position, and wherein determining whether the second vehicle is within the predetermined region further comprises determining whether the second vehicle is within a predetermined distance of the first position, or within a predetermined distance of a second position of the first vehicle (Page 2 paragraph 0017, Page 3, paragraph 0028, Page 4, paragraph 0033, 0036, Page 5, paragraph 0038).   See above for motivation.
Regarding Claim 19, Koravadi, Yanai and Shaw disclose all the limitations of Claim 15.  Koravadi discloses blind spot and lane assist (Page 2, paragraph 0016, see also table). Yanai discloses wherein presenting the images based on the data collected using the first field of view (Page 1-2, paragraph 0021, 0023-0025) and further responsive to determining that no vehicle is present on a side of the first vehicle (Page 2, paragraph 0029).  See motivation above.  



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Koravadi in view of Yanai and Shaw as applied to claims 1 and 15 above, further in view of Ogale (US 2016/0231748).
Regarding Claim 11, Koravadi, Yanai and Shaw disclose all the limitations of Claim 1.  The combination is silent on wherein detecting the second vehicle comprises receiving, by the first vehicle, a communication from the second vehicle.  Ogale discloses wherein detecting the second vehicle comprises receiving, by the first vehicle, a communication from the second vehicle (Page 4-5, paragraph 0048, Page 6, paragraph 0062).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitation as taught by Ogale in order to allow the vehicle to gather accurate data efficiently that may be vital to the driver such as obstacles or speed for safe driving.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Koravardi in view of Yanai and Shaw as applied to claims 15 above, further in view of Shimizu et al (US 2019/0238658 and hereafter referred to as “Shimizu”).
Regarding Claim 18, Koravadi, Yanai and Shaw disclose all the limitations of Claim 15.  The combination is silent onACTIVE 45063604v36__ 42 __Patent ApplicationAttorney Docket No. 120426-143100/US detecting the second vehicle comprises receiving a communication from the second vehicle, the communication including a position of the second vehicle; and determining whether the second vehicle is within the predetermined region comprises determining whether the position of the second vehicle is within a predetermined distance of a position of the first vehicle.  Shimizu discloses detecting the second vehicle comprises receiving a communication from the second 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



February 10, 2021